 

EXHIBIT 10.3

 

PLACEMENT AGENCY AGREEMENT

 

June 22, 2012

 

Gottbetter Capital Markets, LLC

Mr. Julio A. Marquez, President

488 Madison Avenue

12th Floor

New York, New York 10022

 

Re: RACKWISE, INC.

 

Dear Mr. Marquez:

 

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
Gottbetter Capital Markets, LLC, a registered broker-dealer and member of the
Financial Industry Regulatory Authority (“FINRA”), (hereinafter referred to as
the “Placement Agent” or “Markets”), shall be engaged by Rackwise, Inc., a
publicly traded Nevada corporation, (hereinafter referred to as the “Company” or
“Rackwise”), to act as an exclusive Placement Agent in connection with the
private placement (the “Offering”) of its bridge units (“Bridge Units”)
consisting of Bridge Notes and Bridge Warrants of the Company as defined below.

 

The Offering will be made by the Placement Agent and its selected dealers and
consist of a maximum of Two Million Five Hundred Thousand Dollars ($2,500,000
USD) principal amount of Bridge Notes. In the event the Offering is
oversubscribed, the Company may sell up to an additional Five Hundred Thousand
Dollars ($500,000 USD) principal amount of Bridge Notes (the “Over-allotment
Option”). The purchase price is One Thousand Dollars ($1,000 USD) (the “Purchase
Price”) per Bridge Unit.

 

Each Bridge Unit consists of: (i) an 8% Convertible Promissory Note of the
Company (“Bridge Notes”) in denominations of One Thousand Dollars ($1,000), that
will have a term of twelve (12) months (“Maturity”) and will bear interest at a
rate of eight percent (8%) per annum and payable at Maturity or upon earlier
conversion and (ii) Warrants (the “Bridge Warrants”) of the Company initially
exercisable to purchase a certain number of shares of the Company’s common
stock, $0.0001 par value per share (the “Common Stock”), at an exercise price
equal to the Bridge Warrant Exercise Price (as defined herein), subject to
adjustment (including an adjustment to One Hundred Fifty Percent (150%) of the
Subsequent Offering Price upon the closing date of any Subsequent Offering), for
a period of three (3) years from the closing date of the issuance of the Bridge
Warrants. The Bridge Warrants shall have “weighted average” anti-dilution
protection, subject to customary exceptions, as per the terms set forth therein.
After the Closing of the Offering and simultaneously upon the closing of the
first subsequent offering by the Company to raise gross proceeds of at least
Four Million Dollars ($4,000,000 USD) (the “Subsequent Offering”), the Bridge
Notes shall automatically be converted into Units (as defined below) of the
Company at the conversion price per Unit equal to Sixty Five Percent (65%) of
the Subsequent Offering Price (as defined below) (as converted, the “Conversion
Securities”). If the Subsequent Offering does not occur prior to the Maturity
Date, the Holder of the Notes, at its sole discretion, may convert the Bridge
Notes (and accrued but unpaid interest due thereon) into shares of the Company’s
common stock at a price equal to Sixty Five Percent (65%) of the 20-day VWAP
immediately preceding the Maturity Date. “Units” means the Company’s common
stock (or any security convertible into its common stock) comprising or included
in the units the Company sells in the Subsequent Offering.

 

1

 

  

The Placement Agent shall accept subscriptions only from (i) persons or entities
who qualify as “accredited investors,” as such term is defined in Rule 501 of
Regulation D (“Regulation D”) as promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) under Section 4(2) of the Securities Act of 1933, as
amended (the “Act”) and (ii) persons or entities who are offered and purchase
the Bridge Units in an Offshore Transaction (as such term is defined in
Regulation S (“Regulation S”) as promulgated by the SEC under the Act) and who
are not U.S. Persons (as such term is defined in Regulation S) and are not
acting for the account or benefit of a person in the United States or a U.S.
Person. The Bridge Units will be offered until the earlier of the time that all
Bridge Units offered in the Offering are sold or until July 31, 2012 (“Initial
Offering Period”), which date may be extended by the Company and the Placement
Agent in writing until August 31, 2012 (this additional period and the Initial
Offering Period shall be referred to as the “Offering Period”). The date on
which the Offering is terminated shall be referred to as the “Termination Date.”

 

With respect to the Offering, the Company shall provide the Placement Agent, on
terms set forth herein, the right to offer and sell all of the available Bridge
Units being offered during the Offering Period. It is understood that no sale
shall be regarded as effective unless and until accepted by the Company. The
Company may, in its sole discretion, accept or reject, in whole or in part, any
prospective investment in the Bridge Units or allot to any prospective
subscriber less than the number of Bridge Units that such subscriber desires to
purchase. Purchases of the Bridge Units may be made by the Placement Agent and
its officers, directors, employees and affiliates and by the officers,
directors, employees and affiliates of the Company for the Offering.

 

The Offering will be made by the Company pursuant to the Securities Purchase
Agreement and the Exhibits to the Securities Purchase Agreement, including, but
not limited to, Bridge Note, Warrant, and any documents, agreements, supplements
and additions thereto (the “Subscription Documents”), which at all times will be
in form and substance reasonably acceptable to the Company and the Placement
Agent and their respective counsel and contain such legends and other
information as the Company and the Placement Agent and their respective counsel,
may, from time to time, deem necessary and desirable to be set forth therein.
The Bridge Notes and the Bridge Warrants are referred to collectively as the
“Securities”.

 

2

 

 

1.          Appointment of Placement Agent. On the basis of the written and
documented representations and warranties of the Company provided herein, and
subject to the terms and conditions set forth herein, the Placement Agent is
appointed as an exclusive Placement Agent of the Company during the Offering
Period to assist the Company in finding qualified subscribers for the Offering.
The Placement Agent may sell Bridge Units through other broker-dealers who are
FINRA members and may reallow all or a portion of the Brokers’ Fees (as defined
in Section 3(a) below) it receives to such other broker-dealers or pay a finders
or consultant fee as allowed by applicable law. On the basis of such
representations and warranties and subject to such terms and conditions, the
Placement Agent hereby accepts such appointment and agrees to perform its
services hereunder diligently and in good faith and in a professional and
businesslike manner and in compliance with applicable law and to use its best
efforts to assist the Company in (A) finding subscribers of Bridge Units who
either (i) qualify as “accredited investors,” as such term is defined in Rule
501 of Regulation D, or (ii) are offered and purchase the Bridge Units outside
the United States in an Offshore Transaction (as such term is defined in
Regulation S) and who are not U.S. Persons (as such term is defined in
Regulation S) and are not acting for the account or benefit of a person in the
United States or a U.S. Person and (B) completing the Offering. The Placement
Agent has no obligation to purchase any of the Bridge Units. Unless sooner
terminated in accordance with this Agreement, the engagement of the Placement
Agent hereunder shall continue until the later of the Termination Date or the
Final Closing (as defined below).

 

2.          Representations, Warranties and Covenants.

 

A.           Representations, Warranties and Covenants of the Company. Except as
previously disclosed herein or in the Company’s SEC Filings, the representations
and warranties of the Company contained in this Section 2A are true and correct
as of the date of execution of this Agreement by the Company and the Company
covenants as follows, as applicable.

 

(a) The Subscription Documents have been and/or will be prepared by the Company,
in conformity with all applicable laws, and in compliance with Regulation D,
Regulation S and/or Section 4(2) of the Act and the requirements of all other
rules and regulations (the “Regulations”) of the SEC relating to offerings of
the type contemplated by the Offering, and the applicable securities laws and
the rules and regulations of those jurisdictions wherein the Placement Agent
notifies the Company that the Bridge Units are to be offered and sold excluding
any foreign jurisdictions. The Bridge Units will be offered and sold pursuant to
the registration exemption provided by Regulation D, Regulation S and/or Section
4(2) of the Act as a transaction not involving a public offering and the
requirements of any other applicable state securities laws and the respective
rules and regulations thereunder in those United States jurisdictions in which
the Placement Agent notifies the Company that the Bridge Units are being offered
for sale. None of the Company, its affiliates, or any person acting on its or
their behalf (other than the Placement Agent, its affiliates or any person
acting on its behalf, in respect of which no representation is made) has taken
nor will it take any action that conflicts with the conditions and requirements
of, or that would make unavailable with respect to the Offering, the
exemption(s) from registration available pursuant to Rule 506 of Regulation D,
Rule 903 of Regulation S and/or Section 4(2) of the Act, or knows of any reason
why any such exemption would be otherwise unavailable to it (including, without
limitation, any Directed Selling Efforts (as such term is defined in Regulation
S)). None of the Company, its predecessors or affiliates has been subject to any
order, judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining such person for failing to comply with
Section 503 of Regulation D. The Company has not, for a period of six months
prior to the commencement of the offering of Bridge Units, sold, offered for
sale or solicited any offer to buy any of its securities in a manner that would
cause the exemption from registration set forth in Rule 506 of Regulation D to
become unavailable with respect to the offer and sale of the Bridge Units
pursuant to this Agreement in the United States or to, by or for the benefit or
account of, U.S. Persons, or would cause the exclusion from registration
provided by Rule 903 of Regulation S to become unavailable for offers and sales
of the Bridge Units pursuant to this Agreement outside the United States to
non-U.S. Persons.

 

3

 

 

(b) As to the Company, the Subscription Documents will not and do not include
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading: provided,
however, the foregoing does not apply to any statements or omissions made solely
in reliance on and in conformity with written information furnished to the
Company by the Placement Agent specifically for use in the preparation thereof.
To the knowledge of the Company, none of the statements, documents, certificates
or other items made, prepared or supplied by the Company with respect to the
transactions contemplated hereby contains an untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which they were made.
There is no fact which the Company has not disclosed in the Subscription
Documents or which is not disclosed in the filings (the “SEC Filings”) that the
Company makes with the SEC and of which the Company is aware that materially
adversely affects or that could reasonably be expected to have a material
adverse effect on the (i) assets, liabilities, results of operations, condition
(financial or otherwise), business or business prospects of the Company or (ii)
ability of the Company to perform its obligations under this Agreement and the
other Subscription documents (the “Company Material Adverse Effect”).
Notwithstanding anything to the contrary herein, the Company makes no
representation or warranty with respect to any estimates, projections and other
forecasts and plans (including the reasonableness of the assumptions underlying
such estimates, projections and other forecasts and plans) that may have been
delivered to the Placement Agent or its representatives, except that such
estimates, projections and other forecasts and plans have been prepared in good
faith on the basis of assumptions stated therein, which assumptions were
believed to be reasonable at the time of such preparation.

 

(c) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and is qualified and in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted by the Company or the property owned or leased by the
Company requires such qualification, except to the extent that the failure to be
so qualified or be in good standing would not have a Company Material Adverse
Effect. The Company has all requisite corporate power and authority to conduct
its business as presently conducted and as proposed to be conducted (as
described in the Subscription Documents and/or the SEC Filings), has all the
necessary and requisite documents and approvals from all state authorities, has
all requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Securities Purchase Agreement
substantially in the form made part of the Subscription Documents and the other
agreements contemplated hereby (this Agreement, Securities Purchase Agreement,
and the other agreements contemplated hereby that the Company is required to
execute and deliver are collectively referred to herein as the “Company
Transaction Documents”) and subject to necessary Board of Directors of the
Company and Company stockholder approvals, to issue, sell and deliver the Bridge
Units, the shares of Common Stock underlying the Notes (with the exception of
the Units and the securities underlying the Units), and the shares of Common
Stock issuable upon exercise of the Bridge Warrants (the “Warrant Shares”) and
to make the representations in this Agreement accurate and not misleading. Prior
to the First Closing, as defined herein, each of the Company Transaction
Documents will have been duly authorized. This Agreement has been duly
authorized, executed and delivered and constitutes, and each of the other
Company Transaction Documents, upon due execution and delivery, will constitute,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms (i) except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect related to laws affecting
creditors’ rights generally, including the effect of statutory and other laws
regarding fraudulent conveyances and preferential transfers, and except that no
representation is made herein regarding the enforceability of the Company’s
obligations to provide indemnification and contribution remedies under the
securities laws and (ii) subject to the limitations imposed by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

4

 

 

(d) None of the execution and delivery of or performance by the Company under
this Agreement or any of the other Company Transaction Documents or the
consummation of the transactions herein or therein contemplated conflicts with
or violates, or will result in the creation or imposition of, any lien, charge
or other encumbrance upon any of the assets of the Company under any agreement
or other instrument to which the Company is a party or by which the Company or
its assets may be bound, or any term of the certificate of incorporation or
by-laws of the Company, or any license, permit, judgment, decree, order,
statute, rule or regulation applicable to the Company or any of its assets,
except in the case of a conflict, violation, lien, charge or other encumbrance
(except with respect to the Company’s Articles of Incorporation or By-Laws)
which would not, or could not reasonably be expected to, have a Company Material
Adverse Effect.

 

(e) The Company’s financial statements, together with the related notes, if any,
included in the Company’s SEC Filings filed on or after November 17, 2011,
present fairly, in all material respects, the financial position of the Company
as of the dates specified and the results of operations for the periods covered
thereby. Such financial statements and related notes were prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis throughout the periods indicated, except that the unaudited
financial statements omit full notes, and except for normal year end
adjustments. During the period of engagement of the Company’s independent
certified public accountants, there have been no disagreements between the
accounting firm and the Company on any matters of accounting principles or
practices, financial statement disclosure or auditing scope or procedures. The
Company has made and kept books and records and accounts which are in reasonable
detail and which fairly and accurately reflect the activities of the Company in
all material respects, subject only to year-end adjustments. Except as set forth
in such financial statements or otherwise disclosed in the Subscription
Documents or the Company’s SEC Filings, the Company’s senior management has no
knowledge of any material liabilities of any kind, whether accrued, absolute or
contingent, or otherwise, and subsequent to the date of the Subscription
Documents and prior to the date of the First Closing it shall not enter into any
material transactions or commitments without promptly thereafter notifying the
Placement Agent in writing of any such material transaction or commitment. The
other financial and statistical information with respect to the Company and any
pro forma information and related notes included in the SEC Filings filed on or
after November 17, 2011 present fairly the information shown therein on a basis
consistent with the financial statements of the Company included in the SEC
Filings. Except as disclosed in the Subscription Documents, the Company does not
know of any facts, circumstances or conditions which could materially adversely
affect its operations, earnings or prospects that have not been fully disclosed
in the financial statements appearing in the SEC Filings.

 

5

 

 

(f) Immediately prior to the First Closing, the shares of Common Stock
underlying the Bridge Notes and the Bridge Warrants (with the exception of the
Units and the securities underlying the Units) will have been duly authorized
and, when issued and delivered against payment therefor as provided in the
Company Transaction Documents, will be validly issued, fully paid and
nonassessable. No holder of any of the shares of Common Stock underlying the
Bridge Notes and the Bridge Warrants will be subject to personal liability
solely by reason of being such a holder, and except as described in the
Subscription Documents, none of the shares of Common Stock underlying the Bridge
Notes and the Bridge Warrants will be subject to preemptive or similar rights of
any stockholder or security holder of the Company or an adjustment under the
antidilution or exercise rights of any holders of any outstanding shares of
capital stock, options, warrants or other rights to acquire any securities of
the Company. Immediately prior to the First Closing, a sufficient number of
authorized but unissued shares of Common Stock will have been reserved for
issuance upon the exercise of the Bridge Warrants.

 

(g) Except as described in the Subscription Documents and/or the Company’s SEC
Filings, the Company has no subsidiaries and does not own any equity interest
and has not made any loans or advances to or guarantees of indebtedness to any
person, corporation, partnership or other entity. The conduct of business by the
Company as presently and proposed to be conducted is not subject to continuing
oversight, supervision, regulation or examination by any governmental official
or body of the United States, or any other jurisdiction wherein the Company
conducts or proposes to conduct such business, except as described in the
Company’s SEC Filings and except as such regulation is applicable to US public
companies and commercial enterprises generally. The Company has obtained all
material licenses, permits and other governmental authorizations necessary to
conduct its business as presently conducted. The Company has not received any
notice of any violation of, or noncompliance with, any federal, state, local or
foreign laws, ordinances, regulations and orders (including, without limitation,
those relating to environmental protection, occupational safety and health,
securities laws, equal employment opportunity, consumer protection, credit
reporting, “truth-in-lending”, and warranties and trade practices) applicable to
its business, the violation of, or noncompliance with, would have a Company
Material Adverse Effect, and the Company knows of no facts or set of
circumstances which could give rise to such a notice.

 

(h) Except as described in the Subscription Documents and/or the Company’s SEC
Filings, no default by the Company or, to the knowledge of the Company, any
other party, exists in the due performance under any material agreement to which
the Company is a party or to which any of its assets is subject (collectively,
the “Company Agreements”). The Company Agreements, if any, disclosed in the
Subscription Documents and/or the Company’s SEC Filings are the only material
agreements to which the Company is bound or by which its assets are subject, are
accurately described in the Subscription Documents and/or the Company’s SEC
Filings and are in full force and effect in accordance with their respective
terms, subject to any applicable bankruptcy, insolvency or other laws affecting
the rights of creditors generally and to general equitable principles and the
availability of specific performance.

 

6

 

 

(i) Subsequent to the respective dates as of which information is given in the
Subscription Documents, the Company has operated its business in the ordinary
course and, except as may otherwise be set forth in the Subscription Documents
or the Company’s SEC Filings, there has been no: (i) Company Material Adverse
Effect; (ii) material transaction otherwise than in the ordinary course of
business consistent with past practice; (iii) damage, loss or destruction,
whether or not covered by insurance, with respect to any material asset or
property of the Company; or (iv) agreement to permit any of the foregoing.

 

(j) Except as set forth in the Subscription Documents and/or the Company’s SEC
Filings, there are no actions, suits, claims, hearings or proceedings pending
before any court or governmental authority or, to the knowledge of the Company,
threatened, against the Company, or involving its assets or any of its officers
or directors (in their capacity as such) which, if determined adversely to the
Company or such officer or director, could reasonably be expected to have a
Company Material Adverse Effect or adversely affect the transactions
contemplated by this Agreement or the enforceability hereof.

 

(k) The Company is not: (i) in violation of its Articles of Incorporation or
By-Laws; (ii) in default of any contract, indenture, mortgage, deed of trust,
note, loan agreement, security agreement, lease, alliance agreement, joint
venture agreement or other agreement, license, permit, consent, approval or
instrument to which the Company is a party or by which it is or may be bound or
to which any of its assets may be subject, the default of which could reasonably
be expected to have a Company Material Adverse Effect; (iii) in violation of any
statute, rule or regulation applicable to the Company, the violation of which
would have a Company Material Adverse Effect; or (iv) in violation of any
judgment, decree or order of any court or governmental body having jurisdiction
over the Company and specifically naming the Company, which violation or
violations individually, or in the aggregate, could reasonably be expected to
have a Company Material Adverse Effect.

 

(l) Except as disclosed in the Subscription Documents and/or the Company’s SEC
Filings, as of the date of this Agreement, no current or former stockholder,
director, officer or employee of the Company, nor, to the knowledge of the
Company, any affiliate of any such person is presently, directly or indirectly
through his/her affiliation with any other person or entity, a party to any loan
from the Company or any other transaction (other than as an employee) with the
Company providing for the furnishing of services by, or rental of any personal
property from, or otherwise requiring cash payments to any such person.

 

(m) The Company is not obligated to pay, and has not obligated the Placement
Agent to pay, a finder’s or origination fee in connection with the Offering
(other than to the Placement Agent), and hereby agrees to indemnify the
Placement Agent from any such claim made by any other person as more fully set
forth in Section 8 hereof. The Company has not offered for sale or solicited
offers to purchase the Bridge Units except for negotiations with the designated
Placement Agent(s). Except as set forth in the Subscription Documents and the
Company’s SEC Filings, no other person has any right to participate in any
offer, sale or distribution of the Company’s securities to which the Placement
Agent’s rights, described herein, shall apply.

 

7

 

 

(n) Until the earlier of (i) the Termination Date or (ii) the Final Closing (as
hereinafter defined), the Company will not issue any press release, grant any
interview, or otherwise communicate with the media in any manner whatsoever with
respect to the Offering without the Placement Agent’s prior written consent,
which consent will not unreasonably be withheld or delayed.

 

(o) No representation or warranty contained in Section 2A of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein not misleading in the context of
such representations and warranties. The Placement Agent shall be entitled to
rely on such representations and warranties.

 

(p) No consent, authorization or filing of or with any court or governmental
authority is required in connection with the issuance or the consummation of the
transactions contemplated herein or in the other Company Transaction Documents,
except for required filings with the SEC and the applicable state securities
commissions relating specifically to the Offering (all of which filings will be
duly made by, or on behalf of, the Company), and those which are required to be
made after the First Closing (all of which will be duly made on a timely basis).

 

(q) The Company acknowledges that Adam S. Gottbetter is the owner of Gottbetter
Capital Group, Inc., Gottbetter & Partners, LLP and Gottbetter Capital Markets,
LLC.  Gottbetter Capital Group owns shares of the Company.  Gottbetter &
Partners, LLP is counsel to the company and has represented the company in the
proposed transaction for which it will receive legal fees in accordance with an
executed retainer agreement.  Gottbetter Capital Markets, LLC is a placement
agent for the private placement offering in the proposed transaction for which
it may receive placement agent fees in accordance with an executed placement
agent agreement.

 

(r) Neither the sale of the Bridge Units by the Company nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, nor do
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
the Company is not (a) a person whose property or interests in property are
blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person. The Company and its subsidiaries, if any, are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001).

 

2B.           Representations, Warranties and Covenants of Placement Agent. The
Placement Agent hereby represents and warrants to the Company that the following
representations and warranties are true and correct as of the date of this
Agreement:

 

8

 

 

(a) The Placement Agent is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of New York and has
all requisite corporate power and authority to enter into this Agreement and to
carry out and perform its obligations under the terms of this Agreement.

 

(b) This Agreement has been duly authorized, executed and delivered by the
Placement Agent, and upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of the Placement Agent
enforceable against it in accordance with its terms, except as may be limited by
principles of public policy and, as to enforceability, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditor’s rights from time to time in effect and subject to
general equity principles.

 

(c) The Placement Agent is a member of FINRA and is registered as a
broker-dealer under the Exchange Act (as defined below), and under the
securities acts of each state into which it is making offers or sales of the
Bridge Units. None of the Placement Agent or its affiliates, or any person
acting on behalf of the foregoing (other than the Company, its or their
affiliates or any person acting on its or their behalf, in respect of which no
representation is made) has taken nor will it take any action that conflicts
with the conditions and requirements of, or that would make unavailable with
respect to the Offering, the exemption(s) from registration available pursuant
to Rule 506 of Regulation D, Rule 903 of Regulation S or Section 4(2) of the
Act, or knows of any reason why any such exemption would be otherwise
unavailable to it. The Placement Agent will conduct the Offering in compliance
with all applicable securities laws.

 

(d) None of the Placement Agent or its affiliates, or any person acting on
behalf of the foregoing, has engaged or will engage in any Directed Selling
Efforts (as such term is defined in Regulation S).

 

(e) Any offer or solicitation of an offer to buy Bridge Units made by the
Placement Agent or its affiliates, or any person acting on behalf of the
foregoing, in reliance on Rule 903 of Regulation S and in reliance upon similar
exemptions from registration available under applicable state securities laws,
will be made outside of the United States exclusively to persons or entities
that are, and will be at the time of the delivery of the Bridge Units, not a
U.S. Person (as such term is defined in Regulation S) and were, and are at the
time of the delivery of the Bridge Units, not acting for the account or benefit
of a person in the United States or a U.S. Person.

 

(f) Adam S. Gottbetter is the owner of Gottbetter Capital Group, Inc.,
Gottbetter & Partners, LLP and Gottbetter Capital Markets, LLC.  Gottbetter
Capital Group owns shares of the Company.  Gottbetter & Partners, LLP is counsel
to the company and has represented the company in the proposed transaction for
which it will receive legal fees in accordance with an executed retainer
agreement.  Gottbetter Capital Markets, LLC is a placement agent for the private
placement offering in the proposed transaction for which it may receive
placement agent fees in accordance with an executed placement agent agreement.

 

9

 

 

3.          Placement Agent Compensation.

 

(a) In connection with the Offering, the Company will pay a cash fee (the “Agent
Cash Fee”) to the Placement Agent at each Closing equal to Ten Percent (10%) of
the gross sales price of the securities purchased by those investor(s) directly
introduced to the Company by Markets (“Markets Clients”). In addition, the
Company will pay a cash fee equal to Five Percent (5%) of the gross sales price
of securities purchased by those Investor(s) referred by the Company to the
Placement Agent (“Referral Clients”). Additionally, the Company will deliver to
the Placement Agent warrants exercisable for a period of three (3) years from
the Closing Date, to purchase a number of shares of Common Stock equal to Ten
Percent (10%) of the number of Units into which the Bridge Notes are converted
of the Bridge Notes sold to Markets Clients, with an exercise price per share
equal to the Exercise Price (as defined in the Bridge Warrants) (the “Broker
Warrants); provided that if the Bridge Notes are not converted into Units per
the terms of the Bridge Note (the “Note Conversion”), the Placement Agent shall
receive the Broker Warrants to purchase an aggregate number of shares of the
Company’s Common Stock equal to Ten Percent (10%) for the Markets Clients of the
number of shares of the Company’s Common Stock into which the Notes are
voluntary converted under Section 1.02 of the Bridge Notes (the “Voluntary Note
Conversion”), with an exercise price per share equal to the Exercise Price
(subject to automatic adjustments as provided therein); provided further that if
the Note Conversion does not occur and (i) the Voluntary Note Conversion does
not occur, the Placement Agent shall receive the Broker Warrants to purchase an
aggregate number of shares of the Company’s Common Stock equal to Ten Percent
(10%) of the number of Warrant Shares for the Markets Clients, or (ii) partial
Voluntary Note Conversion occurs, the Placement Agent shall receive the Broker
Warrants to purchase an aggregate number of shares of the Company’s Common Stock
equal to Ten Percent (10%) for the Markets Clients of (A) of the number of
shares of the Company’s Common Stock resulting from the Voluntary Note
Conversion and (B) the number of Warrant Shares with respect to the remaining
balance of the Bridge Notes not converted, all with an exercise price per share
equal to the Exercise Price (subject to automatic adjustments as provided
therein). The “Agent Cash Fee” and “Broker Warrants” are sometimes referred to
collectively as (“Brokers’ Fees”).

 

(b)          The Company shall also pay to the Placement Agent a broker’s fee if
any person or entity contacted by the Placement Agent in connection with the
Offering, which person had not been introduced to the Company prior to or during
the Offering by someone other than the Placement Agent, invests in the Company
at any time prior to the date that is twenty four (24) months after the
Termination Date or the Final Closing, whichever is applicable, regardless of
whether such Post-Closing Investor purchased Bridge Units in the Offering. Any
such broker’s fee payable pursuant to this Section 3(b) will be based on the fee
structure in place for broker-dealers participating in the applicable offering.
In the event there are no participating broker-dealers, the broker’s fee payable
pursuant to this Section 3(b) will be based on a fee arrangement negotiated
between Placement Agent and the Company.

 

(c) To the extent there is more than one Closing, payment of the proportional
amount of the Brokers’ Fees will be made out of the proceeds of subscriptions
for the Bridge Units sold at each Closing.

 

10

 

 

4.          Subscription and Closing Procedures.

 

(a) The Company shall cause to be delivered to the Placement Agent copies of the
Subscription Documents and has consented, and hereby consents, to the use of
such copies for the purposes permitted by the Act and applicable securities laws
and in accordance with the terms and conditions of this Agreement, and hereby
authorizes the Placement Agent and its agents and employees to use the
Subscription Documents in connection with the sale of the Bridge Units until the
earlier of (i) the Termination Date or (ii) the Final Closing, and no person or
entity is or will be authorized to give any information or make any
representations other than those contained in the Subscription Documents or to
use any offering materials other than those contained in the Subscription
Documents in connection with the sale of the Bridge Units, unless the Company
first provides the Placement Agent with notification of such information,
representations or offering materials.

 

(b) The Company shall make available to the Placement Agent and its
representatives such information, including, but not limited to, financial
information, and other information regarding the Company (the “Information”), as
may be reasonably requested in making a reasonable investigation of the Company
and its affairs. The Company shall provide access to the officers, directors,
employees, independent accountants, legal counsel and other advisors and
consultants of the Company as shall be reasonably requested by the Placement
Agent. The Company recognizes and agrees that the Placement Agent (i) will use
and rely primarily on the Information and generally available information from
recognized public sources in performing the services contemplated by this
Agreement without independently verifying the Information or such other
information, (ii) does not assume responsibility for the accuracy of the
Information or such other information, and (iii) will not make an appraisal of
any assets or liabilities owned or controlled by the Company or its market
competitors.

 

(c) Each prospective purchaser will be required to complete and execute the
Subscription Documents, Anti-Money Laundering Form and other documents (the
“Subscription Documents”) which will be forwarded or delivered to the Placement
Agent at the Placement Agent’s offices at the address set forth in Section 12
hereof.

 

(d) Simultaneously with the delivery to the Placement Agent of the Subscription
Documents, the subscriber’s check or other good funds will be forwarded directly
by the subscriber to the escrow agent and deposited into a non interest bearing
escrow account (the “Escrow Account”) established for such purpose (the “Escrow
Agent”). All such funds for subscriptions will be held in the Escrow Account
pursuant to the terms of an escrow agreement among the Company, the Placement
Agent and the Escrow Agent. The Company will pay all fees related to the
establishment and maintenance of the Escrow Account. Subject to the receipt of
subscriptions for the amount for Closing, the Company will either accept or
reject, for any or no reason, the Subscription Documents in a timely fashion and
at each Closing will countersign the Subscription Documents and provide
duplicate copies of such documents to the Placement Agent for distribution to
the subscribers. The acceptance of any Subscription Documents will be subject to
the reasonable approval of the Company. The Company will give notice to the
Placement Agent of its acceptance of each subscription. The Company, or the
Placement Agent on the Company’s behalf, will promptly return to subscribers
incomplete, improperly completed, improperly executed and rejected subscriptions
and give written notice thereof to the Placement Agent upon such return.

 

11

 

 

(e) If subscriptions for a Closing have been accepted prior to the Termination
Date, the funds therefor have been collected by the Escrow Agent and all of the
conditions set forth elsewhere in this Agreement are fulfilled, a closing shall
be held promptly with respect to the Bridge Units sold (the “First Closing”).
Thereafter, the remaining Bridge Units will continue to be offered and sold
until the Termination Date. Additional closings (“Closings”) may from time to
time be conducted at times mutually agreed to between the Placement Agent and
the Company with respect to additional Bridge Units sold, with the final closing
(“Final Closing”) to occur within 10 days after the earlier of the Termination
Date and the date on which the Maximum Amount has been subscribed for. Delivery
of payment for the accepted subscriptions for Bridge Units from the funds held
in the Escrow Account will be made at each Closing at the Placement Agent’s
offices against delivery of the Bridge Units by the Company at the address set
forth in Section 12 hereof (or at such other place as may be mutually agreed
upon between the Company and the Placement Agent), net of amounts due to the
Placement Agent and its Blue Sky counsel as of such Closing. Executed
certificates for the Bridge Note, Bridge Warrants and Brokers’ Warrants will be
in such authorized denominations and registered in such names as the Placement
Agent may request on or before the date of each Closing (“Closing Date”). The
certificates will be forwarded to the subscriber directly by the transfer agent
or the Company’s designated agent at each Closing. The Company will issue the
certificates for the Bridge Warrants and Brokers’ Warrants within twenty (20)
days of each Closing.

 

(f) If Subscription Documents have not been received and accepted by the Company
on or before the Termination Date for any reason, the Offering will be
terminated, no Bridge Units will be sold, and the Escrow Agent will, at the
request of the Placement Agent, cause all monies received from subscribers for
the Bridge Units to be promptly returned to such subscribers without interest,
penalty, expense or deduction.

 

5.          Further Covenants.

 

The Company hereby covenants and agrees that:

 

(a) Except upon prior written notice to the Placement Agent, the Company shall
not, at any time prior to the Final Closing, knowingly take any action which
would cause any of the representations and warranties made by it in this
Agreement not to be complete and correct in all material respects on and as of
each Closing Date with the same force and effect as if such representations and
warranties had been made on and as of each such date (except to the extent any
representation or warranty relates to an earlier date).

 

12

 

 

(b) If, at any time prior to the Final Closing, any event shall occur that
causes a Company Material Adverse Effect which as a result it becomes necessary
to amend or supplement the Subscription Documents so that the representations
and warranties herein remain true and correct in all material respects, or in
case it shall be necessary to amend or supplement the Subscription Documents to
comply with Regulation D or any other applicable securities laws or regulations,
the Company will promptly notify the Placement Agent and shall, at its sole
cost, prepare and furnish to the Placement Agent copies of appropriate
amendments and/or supplements in such quantities as the Placement Agent may
reasonably request. The Company will not at any time before the Final Closing
prepare or use any amendment or supplement to the Subscription Documents of
which the Placement Agent will not previously have been advised and furnished
with a copy, or which is not in compliance in all material respects with the Act
and other applicable securities laws. As soon as the Company is advised thereof,
the Company will advise the Placement Agent and its counsel, and confirm the
advice in writing, of any order preventing or suspending the use of the
Subscription Documents, or the suspension of any exemption for such
qualification or registration thereof for offering in any jurisdiction, or of
the institution or threatened institution of any proceedings for any of such
purposes, and the Company will use their best efforts to prevent the issuance of
any such order and, if issued, to obtain as soon as reasonably possible the
lifting thereof.

 

(c) The Company shall comply with the Act, the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations thereunder, all
applicable state securities laws and the rules and regulations thereunder in the
states in which Placement Agent’s Blue Sky counsel has advised the Placement
Agent and/or the Company that the Bridge Units are qualified or registered for
sale or exempt from such qualification or registration, so as to permit the
continuance of the sales of the Bridge Units, and will file or cause to be filed
with the SEC, and shall promptly thereafter forward or cause to be forwarded to
the Placement Agent, any and all reports on Form D as are required. The Company
will pay the attorney’s fee and out of pocket expenses related to the filings
for registrations of sale or exemption from such qualifications with any state
securities commissions and any other regulatory agencies. Such fees will be paid
at the time of invoicing, or at the time of Closing, if known, and if not yet
invoiced, funds will remain in escrow to cover the estimated invoice.

 

(d) The Company shall use best efforts to qualify the Bridge Units for sale
under the securities laws of such jurisdictions in the United States as may be
mutually agreed to by the Company and the Placement Agent, and the Company will
make or cause to be made such applications and furnish information as may be
required for such purposes, provided that the Company will not be required to
qualify as a foreign corporation in any jurisdiction or execute a general
consent to service of process. The Company will, from time to time, prepare and
file such statements and reports as are or may be required to continue such
qualifications in effect for so long a period as the Placement Agent may
reasonably request with respect to the Offering.

 

(e) The Company shall place a legend on the certificates representing the
Securities and the Warrants that the securities evidenced thereby have not been
registered under the Act or applicable state securities laws, setting forth or
referring to the applicable restrictions on transferability and sale of such
securities under the Act and applicable state laws.

 

(f) The Company shall apply the net proceeds from the sale of the Bridge Units
for the purposes substantially as described in the Subscription Documents.
Except as set forth in the Subscription Documents, the Company shall not use any
of the net proceeds of the Offering to repay indebtedness to officers (other
than accrued salaries incurred in the ordinary course of business), directors or
stockholders of the Company without the prior written consent of the Placement
Agent.

 

13

 

 

(g) During the Offering Period, the Company shall afford each prospective
purchaser of the Bridge Units the opportunity to ask questions of and receive
answers from an officer of the Company concerning the terms and conditions of
the Offering and the opportunity to obtain such other additional information
necessary to verify the accuracy of the Subscription Documents to the extent the
Company possesses such information or can acquire it without unreasonable
expense.

 

(h) Except with the prior written consent of the Placement Agent, the Company
shall not, at any time prior to the earlier of the Final Closing or the
Termination Date, except as contemplated by the Subscription Documents (i)
engage in or commit to engage in any transaction outside the ordinary course of
business as described in the Subscription Documents, (ii) issue, agree to issue
or set aside for issuance any securities (debt or equity) or any rights to
acquire any such securities (with the exception of the Conversion Securities and
securities in connection with the Subsequent Offering, (iii) incur, outside the
ordinary course of business, any material indebtedness (with the exception of
any indebtedness incurred in connection with the Subsequent Offering), (iv)
dispose of any material assets, (v) make any material acquisition or (vi) change
its business or operations in any material respect.

 

(i) The Company shall pay all reasonable expenses incurred in connection with
the preparation and printing of all necessary offering documents and instruments
related to the Offering and the issuance of the Bridge Notes and the Bridge
Warrants and will also pay for the Company’s expenses for accounting fees, legal
fees, printing costs, and other costs involved with the Offering. The Company
will provide at its own expense such quantities of the Subscription Documents
and other documents and instruments relating to the Offering as the Placement
Agent may reasonably request. The Company will pay at its own expense in
connection with the creation, authorization, issuance, transfer and delivery of
the Bridge Units, including, without limitation, fees and expenses of any
transfer agent or registrar; the fees and expenses of the Escrow Agent; all fees
and expenses of legal, accounting and other advisers to the Company; the
registration or qualification of the Bridge Units for offer and sale under the
securities or Blue Sky laws of such jurisdictions, payable within five (5) days
of being invoiced; and at the First Closing, or, if there is no Closing, within
ten (10) days after written request therefore following the Termination Date,
legal fees and expenses of the Placement Agent’s counsel, which legal fees shall
not exceed $7,500 plus expenses provided that such limitation shall in no way
affect the obligations of the Company with respect to indemnification and
contribution as set forth in Sections 8 and 9 herein.

 

6.          Conditions of Placement Agent’s Obligations.

 

The obligations of the Placement Agent hereunder to affect a Closing are subject
to the fulfillment, at or before each Closing, of the following additional
conditions:

 

14

 

 

(a) Each of the representations and warranties made by the Company (when read
without regard to any qualification as to materiality or Material Adverse Effect
contained therein) shall be true and correct on each Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date except for any untrue or incorrect representation and
warranty that, individually or in the aggregate, does not have a Company
Material Adverse Effect.

 

(b) The Company shall have performed and complied in all material respects with
all agreements, covenants and conditions required to be performed, and complied
with by it at or before the Closing.

 

(c) The Subscription Documents do not, and as of the date of any amendment or
supplement thereto will not, include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(d) No order suspending the use of the Subscription Documents or enjoining the
Offering or sale of the Bridge Units shall have been issued, and no proceedings
for that purpose or a similar purpose shall have been initiated or pending, or,
to the best of the Company’s knowledge, be contemplated or threatened.

 

(e) The Placement Agent shall have received a certificate of the Chief Executive
Officer of the Company, dated as of the Closing Date, certifying, as to the
fulfillment of the conditions set forth in subparagraphs (a), (b), (c) and (d)
above.

 

(f) The Company shall have delivered to the Placement Agent: (i) a good standing
certificate dated as of a date within 10 days prior to the Closing Date from the
secretary of state of its jurisdiction of incorporation and (ii) resolutions of
the Company’s Board of Directors approving this Agreement and the transactions
and agreements contemplated by this Agreement, and the Subscription Documents,
all as certified by the Chief Executive Officer of the Company.

 

(g) At each Closing, the Company shall pay and/or issue to the Placement Agent
the Brokers’ Fees earned in such Closing.

 

(h) All proceedings taken at or prior to the Closing in connection with the
authorization, issuance and sale of the Notes and the Bridge Warrants will be
reasonably satisfactory in form and substance to the Placement Agent and its
counsel, and such counsel shall have been furnished with all such documents,
certificates and opinions as it may reasonably request upon reasonable prior
notice in connection with the transactions contemplated hereby.

 

7.          Conditions of the Company’s Obligations.

 

The obligations of the Company hereunder are subject to the satisfaction of each
of the following conditions:

 

a.The satisfaction or waiver of all conditions to closing as set forth herein.

 

15

 

 

b.As of each Closing, each of the representations and warranties made by
Placement Agent herein being true and correct as of the Closing Date for such
Closing.

c.At each Closing, the Company shall have received the proceeds from the sale of
the Bridge Units that are part of such Closing less applicable Broker Fees.

 

7A. Mutual Condition. The obligations of the Placement Agent and the Company
hereunder are subject to the execution by each investor of a Securities Purchase
Agreement in form and substance acceptable to the Placement Agent and the
Company and deposit by such investor with the escrow agent of all funds required
to be so deposited by such investor.

 

8.          Indemnification.

 

(a) The Company will: (i) indemnify and hold harmless the Placement Agent, its
agents and their respective officers, directors, employees, selected dealers and
each person, if any, who controls the Placement Agent within the meaning of the
Act and such agents (each an “Indemnitee” or a “Placement Agent Party”) against,
and pay or reimburse each Indemnitee for, any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), severally (which will, for all purposes of this Agreement,
include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals), to which
any Indemnitee may become subject (a) under the Act or otherwise, in connection
with the offer and sale of the Bridge Units and (b) as a result of the breach of
any representation, warranty or covenant made by the Company herein, regardless
of whether such losses, claims, damages, liabilities or expenses shall result
from any claim by any Indemnitee or by any third party; and (ii) reimburse each
Indemnitee for any legal or other expenses reasonably incurred in connection
with investigating or defending against any such loss, claim, action, proceeding
or investigation; provided, however, the Company will not be liable in any such
case to the extent that any such claim, damage or liability is finally
judicially determined to have resulted from (A) an untrue statement or alleged
untrue statement of a material fact made in the Subscription Documents, or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, made
solely in reliance upon and in conformity with written information furnished to
the Company by the Placement Agent specifically for use in the Subscription
Documents or (B) any violations by the Placement Agent of the Act or state
securities laws which does not result from a violation thereof by the Company or
any of their respective affiliates or (C) due to the intentional or negligent
misrepresentation and / or malfeasance of the Placement Agent. In addition to
the foregoing agreement to indemnify and reimburse, the Company will indemnify
and hold harmless each Indemnitee against any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), joint or several (which shall, for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals) to which
any Indemnitee may become subject insofar as such costs, expenses, losses,
claims, damages or liabilities arise out of or are based upon the claim of any
person or entity that he or it is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering as a result of the Company obligating
itself or any Indemnitee to pay such a fee, other than fees due to the Placement
Agent, its dealers, sub-agents or finders. The foregoing indemnity agreements
will be in addition to any liability the Company may otherwise have.

 

16

 

 

(b) The Placement Agent will indemnify and hold harmless the Company, its
subsidiaries, and their respective officers, directors, and each person, if any,
who controls such entity within the meaning of the Act (collectively, the
“Company Indemnitees”) against, and pay or reimburse any such person for, any
and all losses, claims, damages, liabilities or expenses whatsoever (or actions,
proceedings or investigations in respect thereof) to which the Company or any
such person may become subject under the Act or otherwise, whether such losses,
claims, damages, liabilities or expenses shall result from any claim of the
Company or any such person who controls the Company within the meaning of the
Act or by any third party, but only to the extent that such losses, claims,
damages or liabilities are based upon any violations by the Placement Agent of
the Act or state securities laws which does not result from a violation thereof
by the Company or any of their respective affiliates, any untrue statement or
alleged untrue statement of any material fact contained in the Subscription
Documents made in reliance upon and in conformity with information contained in
the Subscription Documents relating to the Placement Agent, or an omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in either case, if
made or omitted in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent, specifically for use in the
preparation thereof or due to the intentional or negligent misrepresentation and
/ or malfeasance of the Placement Agent. The Placement Agent will reimburse the
Company or any such person for any legal or other expenses reasonably incurred
in connection with investigating or defending against any such loss, claim,
damage, liability or action, proceeding or investigation to which such indemnity
obligation applies. In addition to the foregoing agreement to indemnify and
reimburse, the Placement Agent will indemnify and hold harmless each Company
Indemnitee against any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof),
joint or several (which shall, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees, including appeals) to which any Company Indemnitee
may become subject insofar as such costs, expenses, losses, claims, damages or
liabilities arise out of or are based upon the claim of any person or entity
that he or it is entitled to broker’s or finder’s fees from any Company
Indemnitee in connection with the Offering as a result of the Placement Agent
obligating itself or any Company Indemnitee to pay such a fee. The foregoing
indemnity agreements are in addition to any liability which the Placement Agent
may otherwise have.

 

17

 

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability that it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party, and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s consent.

 

9.          Contribution.

 

To provide for just and equitable contribution, if: (i) an indemnified party
makes a claim for indemnification pursuant to Section 8 hereof and it is finally
determined, by a judgment, order or decree not subject to further appeal that
such claims for indemnification may not be enforced, even though this Agreement
expressly provides for indemnification in such case; or (ii) any indemnified or
indemnifying party seeks contribution under the Act, the Exchange Act, or
otherwise, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and the Placement Agent on the other in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Placement Agent on the other shall be deemed to be in
the same proportion as the total net proceeds from the Offering (before
deducting expenses) received by the Company bear to the total Brokers’ Fees
received by the Placement Agent. The relative fault, in the case of an untrue
statement, alleged untrue statement, omission or alleged omission will be
determined by, among other things, whether such statement, alleged statement,
omission or alleged omission relates to information supplied by the Company or
by the Placement Agent, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement, alleged
statement, omission or alleged omission. The Company and the Placement Agent
agree that it would be unjust and inequitable if the respective obligations of
the Company and the Placement Agent for contribution were determined by pro rata
allocation of the aggregate losses, liabilities, claims, damages and expenses or
by any other method or allocation that does not reflect the equitable
considerations referred to in this Section 9. No person guilty of a fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) will be
entitled to contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 9, each person, if any, who
controls the Placement Agent within the meaning of the Act will have the same
rights to contribution as the Placement Agent, and each person, if any, who
controls the Company within the meaning of the Act will have the same rights to
contribution as the Company, subject in each case to the provisions of this
Section 9. Anything in this Section 9 to the contrary notwithstanding, no party
will be liable for contribution with respect to the settlement of any claim or
action effected without its written consent. This Section 9 is intended to
supersede, to the extent permitted by law, any right to contribution under the
Act, the Exchange Act or otherwise available.

 

18

 

 

10.         Termination.

 

(a) The Offering may be terminated by the Placement Agent at any time prior to
the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Subscription Documents shall prove to have been false or misleading in any
material respect when actually made; (ii) the Company shall have failed to
perform any of its material obligations hereunder or under any other Company
Transaction Document or any other transaction document; (iii) there shall occur
any event, within the control of the Company that is reasonably likely to
materially and adversely affect the transactions contemplated hereunder or the
ability of the Company to perform hereunder; or (iv) the Placement Agent
determines that it is reasonably likely that any of the conditions to Closing to
be fulfilled by the Company set forth herein will not, or cannot, be satisfied.

 

(b) The Offering may be terminated by the Company at any time prior to the
expiration of the Offering Period (i) in the event that the Placement Agent
shall have failed to perform any of its material obligations hereunder, or (ii)
on account of the Placement Agent’s fraud, illegal or willful misconduct or
gross negligence or (iii) a material breach of this Agreement by the Placement
Agent. In the event of any such termination by the Company, the Placement Agent
shall not be entitled to any amounts whatsoever except (i) as may be due under
any indemnity or contribution obligation provided herein or in any other Company
Transaction Document, at law or otherwise and (ii) it shall retain any Brokers’
Fees received for Closings that occurred prior to the Termination Date.

 

(c) This Offering may be terminated upon mutual agreement of the Company and the
Placement Agent at any time prior to the expiration of the Offering Period.

 

(d) Before any termination by the Placement Agent under Section 10(a) or by the
Company under Section 10(b) shall become effective, the terminating party shall
give five (5) days prior written notice to the other party of its intention to
terminate the Offering (the “Termination Notice”). The Termination Notice shall
specify the grounds for the proposed termination. If the specified grounds for
termination, or their resulting adverse effect on the transactions contemplated
hereby, are curable, then the other party shall have three (3) days from the
Termination Notice within which to remove such grounds or to eliminate all of
their material adverse effects on the transactions contemplated hereby;
otherwise, the Offering shall terminate.

 

(e) Upon any termination pursuant to this Section 10, the Placement Agent and
the Company will instruct the Escrow Agent to cause all monies received with
respect to the subscriptions for the Bridge Units not accepted by the Company to
be promptly returned to such subscribers without interest, penalty or deduction.

 

19

 

 

11.         Survival.

 

(a) The obligations of the parties to pay any costs and expenses hereunder and
to provide indemnification and contribution as provided herein shall survive any
termination hereunder. In addition, the provisions of Sections 3, 8 through 17
shall survive the sale of the Bridge Units or any termination of the Offering
hereunder.

 

(b) The respective indemnities, covenants, representations, warranties and other
statements of the Company and the Placement Agent set forth in or made pursuant
to this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of, and regardless of any access to
information by the Company or the Placement Agent, or any of their officers or
directors or any controlling person thereof, and will survive the sale of the
Bridge Units or any termination of the Offering hereunder. Notwithstanding the
foregoing, if either party effects a Closing with knowledge that one or more of
the other party’s representations and warranties has become untrue or inaccurate
in any material respect or that such other party has failed to comply or satisfy
in any material respect a covenant, condition or agreement of it or them, the
party so effecting the Closing shall be deemed to have waived any claim based on
the breach of such inaccurate representation and warranty or the failure to have
complied with the specific covenant or condition.

 

12.         Notices.

 

All communications hereunder will be in writing and, except as otherwise
expressly provided herein or after notice by one party to the other of a change
of address, if sent to the Placement Agent, will be mailed, sent by overnight
courier or telefaxed and confirmed to Gottbetter Capital Markets, LLC 488
Madison Avenue, 12th Floor, New York, New York 10022, Attention: Mr. Julio A.
Marquez, President, telefax number (212) 400-6999, with a copy to: Law Offices
of Barbara J. Glenns, Esq. 30 Waterside Plaza, Suite 25G, New York, New York
10010, Attn: Barbara J. Glenns, Esq., telefax number (212) 689-6578, if sent to
Rackwise, Inc. will be mailed, sent by overnight courier, or certified mail,
return receipt requested and confirmed to 2365 Iron Point Road, Suite 190,
Folsom, CA 95630 Attn: Guy A. Archbold, Chairman and CEO, telefax number (415)
358-4665 with a copy to: Gottbetter & Partners, LLP 488 Madison Avenue, 12th
Floor, New York, NY 10022 telefax: 212-400-6901 Attn: Scott Rapfogel, Esq.

 

13.         Governing Law, Jurisdiction.

 

This Agreement shall be deemed to have been made and delivered in New York City
and shall be governed as to validity, interpretation, construction, effect and
in all other respects by the internal laws of the State of New York without
regard to principles of conflicts of law thereof.

 

20

 

 

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO the exclusive
jurisdiction of finra ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEw york. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS
AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF
THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY,
AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.

 

14.         Miscellaneous.

 

A.           No provision of this Agreement may be changed or terminated except
by a writing signed by the party or parties to be charged therewith. Unless
expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Either party hereto may
waive compliance by the other with any of the terms, provisions and conditions
set forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party.

 

21

 

 

B.           Each party shall, without payment of any additional consideration
by any other party, at any time on or after the date of any Closings, take such
further action and execute such other and further documents and instruments as
the other party may reasonably request in order to provide the other party with
the benefits of this Agreement.

 

C.           The Parties to this Agreement each hereby confirm that they will
cooperate with each other to the extent that it may become necessary to enter
into any revisions or amendments to this Agreement, in the future to conform to
any federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.

 

15.         Entire Agreement; Severability.

 

This Agreement together with any other agreement referred to herein supersedes
all prior understandings and written or oral agreements between the parties with
respect to the Offering and the subject matter hereof. If any portion of this
Agreement shall be held invalid or unenforceable, then so far as is reasonable
and possible (i) the remainder of this Agreement shall be considered valid and
enforceable and (ii) effect shall be given to the intent manifested by the
portion held invalid or unenforceable.

 

16.         Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

 

17.         Confidentiality.

 

(a)          The Placement Agent will maintain the confidentiality of the
Information and, unless and until such information shall have been made publicly
available by the Company or by others without breach of a confidentiality
agreement, shall disclose the Information only as authorized by the Company or
as required by law or by order of a governmental authority or court of competent
jurisdiction. In the event the Placement Agent is legally required to make
disclosure of any of the Information, the Placement Agent will give prompt
notice to the Company prior to such disclosure, to the extent the Placement
Agent can practically do so.

 

(b)          The foregoing paragraph shall not apply to information that:

 

(i)          at the time of disclosure by the Company, is or thereafter becomes,
generally available to the public or within the industries in which the Company
conducts business, other than as a result of a breach by the Placement Agent of
its obligations under this Agreement;

 

22

 

 

(ii)         prior to or at the time of disclosure by the Company, was already
in the possession of, the Placement Agent or any of its affiliates, or could
have been developed by them from information then lawfully in their possession,
by the application of other information or techniques in their possession,
generally available to the public; at the time of disclosure by the Company
thereafter, is obtained by the Placement Agent or any of its affiliates from a
third party who the Placement Agent reasonably believes to be in possession of
the information not in violation of any contractual, legal or fiduciary
obligation to the Company with respect to that information; or is independently
developed by the Placement Agent or its affiliates.

 

The exclusions set forth in sub-section (b) above shall not apply to pro forma
financial information of Rackwise or the Company, which pro forma Information
shall in all events be subject to sub-section (a) above.

 

(c)          Nothing in this Agreement shall be construed to limit the ability
of the Placement Agent or its affiliates to pursue, investigate, analyze, invest
in, or engage in investment banking, financial advisory or any other business
relationship with entities other than the Company, notwithstanding that such
entities may be engaged in a business which is similar to or competitive with
the business of the Company, and notwithstanding that such entities may have
actual or potential operations, products, services, plans, ideas, customers or
supplies similar or identical to the Company’s, or may have been identified by
the Company as potential merger or acquisition targets or potential candidates
for some other business combination, cooperation or relationship. The Company
expressly acknowledges and agrees that they do not claim any proprietary
interest in the identity of any other entity in its industry or otherwise, and
that the identity of any such entity is not confidential information.

 

[Signatures on following page.]

 

23

 

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly sign and return this
Agreement, whereupon it will become a binding agreement as provided herein,
between the Company and the Placement Agent in accordance with its terms.

 

  RACKWISE, INC.     By: /s/ Guy A. Archbold   Guy A. Archbold   CEO   2365 Iron
Point Road   Suite 190   Folsom, CA 95630


 

Accepted and agreed to this

22nd day of June, 2012:

 

GOTTBETTER CAPITAL MARKETS, LLC   By:  /s/ Julio A. Marquez     Julio A. Marquez
    President  

 

 

 

 

